                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CITY OF SOUTH                SIOUX      CITY,
NEBRASKA,
                                                                 4:17CV3108
                     Plaintiff,

       vs.                                               PROGRESSION ORDER
                                                             (AMENDED)
THE CHARTER OAK FIRE INSURANCE
COMPANY,     and   PHILADELPHIA
INDEMNITY INSURANCE COMPANY,

                     Defendants.



      IT IS ORDERED that the Plaintiff's motion to extend the progression order in
this case due to the COVID-19 pandemic emergency is granted. (Filing No. 80). The
final progression order is amended as follows:

      1)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                July 7, 2020.
                    For the defendant(s):                August 18, 2020.
                    Plaintiff(s)’ rebuttal:              September 1, 2020.

      2)     The deposition deadline, including but not limited to depositions for oral
             testimony only under Rule 45, is October 6, 2020.

      3)     The deadline for filing motions to dismiss and motions for summary
             judgment is November 10, 2020.




      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
4)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is November 10, 2020.

5)    The parties shall comply with all other stipulations and agreements recited
      in their Rule 26(f) planning report that are not inconsistent with this order.

6)    The parties anticipate that this case will be resolved on summary judgment.
      The clerk shall change the internal case management deadline set for
      August 11, 2020 to November 11, 2020 to confirm the parties’ anticipated
      dispositive motions have been filed.

7)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 9th day of April, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
